DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/5/2021.  Claim 46 has been added.  Claims 1, 2, 7, 10, 11, 14, 16, 21, 22, 25, 27-29, 32, 33, 36, 37, 39, 40, 43, 44 and 46 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marian Fundytus on 5/6/2021.

4.	The application has been amended as follows:
Claim 21, line 3, change “montmorillinite” to -- montmorillonite --.

Allowable Subject Matter

5.	Claims 1, 2, 7, 10, 11, 14, 16, 21, 22, 25, 27-29, 32, 33, 36, 37, 39, 40, 43, 44 and 46 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Aoyama et al. (US 2006/0116471) and Chiappini et al. (US 2010/0255326).

Aoyama et al. disclose a gas barrier film comprising a (vinyl alcohol)-(vinylamine) copolymer and an acetoacetylated poly(vinyl alcohol) (claims 1, 11 and 19, Example 4).
Chiappini et al. disclose a gas barrier film comprising a vinyl alcohol/vinyl amide copolymer and an acetoacetylated polyvinyl alcohol (claims 1, 10 and Formulations 7-9, [0101]).
	Thus, Aoyama et al. and Chiappini et al. do not teach or fairly suggest the claimed gas barrier coating composition comprising: a) an amine modified polyvinyl alcohol; and b) an acetoacetate modified polyvinyl alcohol; and c) one or more crosslinking agents selected from the group consisting of metal carbonates, acetyl acetonates. ketones, aldehydes, dialdehydes, polymeric aldehydes, epoxysilanes, aminosilanes. alkoxy silanes, carbonyl and/or epoxy containing polymer additives comprising monomer units of vinyl alkyl ketone, azalactone derivatives. aldehyde-PEG-NHS, and acetal-PEG-NHS, titanates, zirconates, and combinations thereof; provided that the amount of amine modified polyvinyl alcohol and the amount of acetoacetate modified polyvinyl alcohol are selected so that the amine functional groups of the amine modified polyvinyl are in excess of the acetoacetate functional groups of the acetoacetate modified polyvinyl alcohol.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762